This was an information in the district court of Tillman county, against S.G. Baldwin and Leonard Shaffer, in which the defendants were charged with conspiracy to violate provisions of the prohibitory liquor law. The defendants were tried jointly before a jury which returned a verdict finding them guilty as charged in the information and leaving the punishment to be fixed by the court. Motion for new trial was duly filed and overruled, and the court pronounced judgment on the 15th day of January, 1926, and sentenced the defendant Leonard Shaffer to pay a fine of $100 and imprisonment in the county jail for 30 days. The defendant S.G. Baldwin was sentenced to imprisonment in the penitentiary for a term of 2 years.
The information, in substance, charges that in Tillman county, on or about the 1st day of November, 1925, the defendants did unlawfully, willfully, corruptly combine, confederate, conspire, and agree together and with each other and with divers other persons to informant unknown to engage in the business of selling spirituous, vinous, fermented, malt, and intoxicating liquors, and further alleges overt acts in furtherance of said conspiracy.
This is a companion case to that of Taylor v. State,38 Okla. Cr. 350, 261 P. 978. The record in this case is the same as the record in the Taylor Case so far as the jurisdiction of the trial court is concerned. See, also, Thomas et al. v. State,38 Okla. Cr. 379, 262 P. 503.
Upon the authority of the cases above cited, the judgment *Page 9 
appealed from is reversed, and the cause remanded, with direction to dismiss.
EDWARDS and DAVENPORT, JJ., concur.